Citation Nr: 0609271	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  97-34 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
coronary artery disease (CAD) from March 29, 1996 to February 
1, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from January 1955 to December 
1974.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a September 1997 decision by 
the RO which assigned an increased rating to 30 percent for 
the veteran's coronary artery disease, effective from March 
29, 1996, the date of hospitalization for his heart disease 
(informal claim).  The Board remanded the appeal for 
additional development in November 2003.  By rating action in 
September 2005, the RO assigned a 100 percent evaluation, 
effective from February 2, 2004.  

In light of the different ratings assigned for the veteran's 
CAD during the pendency of the appeal, the question remaining 
is whether the veteran is entitled to a rating in excess of 
30 percent from the date of his informal claim in March 1996, 
to the date he was assigned a 100 percent schedular 
evaluation in February 2004.  Accordingly, the issue has been 
recharacterized to reflect the appropriate adjudicatory 
considerations in this appeal.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Prior to March 10, 1998, there was no coronary occlusion 
or thrombosis, congestive heart failure; substantiated 
repeated anginal attacks, more than light manual not 
feasible; diastolic pressure predominantly 120 or more with 
severe symptoms; acute congestive heart failure, syncope, 
left ventricular dysfunction with an ejection fraction of 30 
to 50 percent, or a workload less than five METs.  

3.  From March 10, 1998, to February 1, 2004, the veteran's 
heart disease was manifested by a workload of no less than 
four METs with dyspnea and angina; there was no history of 
congestive heart failure, coronary occlusion, thrombosis, or 
more than sedentary employment precluded, and no evidence of 
left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for coronary artery disease prior to March 10, 1998, are not 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.104, Part 
4, Diagnostic Codes 7005, 7101 (in effect prior to and from 
January 12, 1998).  

2.  The criteria for an increased evaluation of 60 percent 
and no higher, for coronary artery disease from March 10, 
1998, to February 1, 2004, are met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.104, Part 4, Diagnostic Code 7005 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification and assistance 
provisions. 

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held, in 
essence, that VA must provide notice "upon receipt" and 
"when" a substantially complete application for benefits is 
received.  The "notice" to the claimant is to include a 
request for any information and medical or lay evidence that 
is necessary to substantiate the claim.  The "notice" also 
requires that VA will inform the claimant which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant.  VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service 
connection claim.  The Court specifically recognized that 
where the notice was not mandated at the time of the initial 
AOJ decision, as is the situation in this case, the AOJ did 
not err in not providing such notice specifically complying 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 because an 
initial AOJ adjudication had already occurred.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) applies to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) requires VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the sequence of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to prejudice to the veteran.  
As such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

The Board concludes that the information and discussions as 
contained in the September 1997 rating decision, the November 
1997 statement of the case (SOC), the February 1998, February 
1999, November 2002, and September 2005 supplemental 
statements of the case, and in letters sent to the veteran in 
October 1997, January and September 2004, and January and 
April 2005 have provided him with sufficient information 
regarding the applicable regulations.  The content of the 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Additionally, these 
documents notified him of his responsibility to submit 
evidence which showed that his CAD was more severe than 
reflected in the current rating assigned; of what evidence 
was necessary to establish a higher evaluation; why the 
current evidence was insufficient to award the benefits 
sought, and suggested that he submit any evidence in his 
possession.  The veteran was also afforded an opportunity to 
testify at a personal hearing, but declined.  The veteran has 
been provided notice of what VA was doing to develop the 
claim, notice of what he could do to help his claim, and 
notice of how the claim was still deficient.  Further, the 
veteran has not identified the existence of any relevant 
evidence that has not been obtained or requested, and all 
available relevant evidence has been obtained and associated 
with the claims folder.  Clearly, from submissions by and on 
behalf of the veteran, he is fully conversant with the legal 
requirements in this case.  Consequently, the Board concludes 
that it may proceed, as specific notice as to which party 
could or should obtain which evidence has been provided.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board is cognizant of the fact that the veteran was not 
informed of VCAA notice provision regarding the effective 
date for the increased rating awarded under the holding in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 prior 
to initial adjudication of his claim in September 1997.  
However, in this case, the appeal arose from the RO's 
adjudication based on receipt of a VA hospital report.  The 
veteran appealed the rating assigned, and has since been 
provided with appropriate notice and the regulations 
concerning the rating criteria and the effective date 
assigned.  In light of the partial favorable decision in this 
case, which coincides with the degree of disability argued on 
behalf of the veteran's, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim for an increased 
rating and is familiar with the law and regulations 
pertaining to the claim.  See Desbrow v. Principi, 17 Vet. 
App. 207 (2004); Valiao v. Principi, 17 Vet. App. 229, 232 
(2003) (holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  
Therefore, the Board finds that the duty to assist and notify 
as contemplated by applicable provisions, including the VCAA, 
has been satisfied.  Accordingly, appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Increased Evaluations

The Court has held that "where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2 (2005).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2005).  



Factual Background & Analysis

Initially, it is noted that, during the pendency of this 
appeal, the criteria for rating diseases of the 
cardiovascular system were amended effective January 12, 
1998.  See 65 Fed. Reg. 207, 224 (December 11, 1997).  Where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  However, the revised regulations cannot 
be applied prior to the effective date of the change in the 
regulations.  38 C.F.R. § 3.114 (2005).  

Under the criteria in effect prior to January 12, 1998, the 
veteran's coronary artery disease (previously rated as 
hypertension), was evaluated under Diagnostic Code (DC) 7005 
for arteriosclerotic heart disease, which provided for a 30 
percent evaluation following typical coronary occlusion or 
thrombosis, or with history of substantiated anginal attack, 
ordinary manual labor feasible.  Following typical history of 
acute coronary occlusion or thrombosis, or with history of 
substantiated repeated anginal attacks, more than light 
manual labor not feasible, a 60 percent rating is assigned.  
A 100 percent evaluation is assigned during and for 6 months 
following acute illness from coronary occlusion or 
thrombosis, with circulatory shock, etc., or after 6 months 
with chronic residual findings of congestive heart failure or 
angina on moderate exertion or more than sedentary employment 
precluded.  38 C.F.R. § 4.104 DC 7005 (1997).  

Under the revised rating criteria, a 30 percent evaluation is 
warranted with a workload greater than 5 METs but not greater 
than 7 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope; or with evidence of cardiac hypertrophy or 
dilation on electrocardiogram, echocardiogram, or X-ray.  A 
60 percent evaluation is assigned with evidence of more than 
one episode of acute congestive heart failure in the past 
year; or workload greater than 3 METs but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness or 
syncope; or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 100 percent evaluation is 
assigned with evidence of chronic congestive heart failure; 
workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness or syncope; or left ventricular dysfunction 
with an ejection fraction of less than 30 percent.  38 C.F.R. 
§ 4.104, DC 7005 (2005).  

Under the criteria for hypertension in effect prior to 
January 12, 1998, a 20 percent evaluation is assigned when 
the diastolic pressure is predominantly 110 or more and there 
are definite symptoms; 40 percent when diastolic pressure is 
predominantly 120 or more and there are moderately severe 
symptoms, and a 60 percent evaluation when diastolic pressure 
is predominantly 130 or more and there are severe symptoms.  
The revised rating criteria for hypertension now considers 
not only diastolic blood pressure but also systolic blood 
pressure.  However, with respect to ratings in excess of 20 
percent, the criteria under the revised rating schedule were 
not affected.  38 C.F.R. § 4.104, DC 7101 (2005).  

The evidence shows that the veteran was hospitalized at a VA 
medical facility for several days in March and April 1997 
after suffering chest pains while driving his car.  He 
reported a history of occasional chest pains for the past 
year and a half, usually with exertion, and denied any 
significant shortness of breath.  A myocardial infarction was 
ruled out and an electrocardiogram did not show any 
significant ischemic changes.  A cardiac catheterization 
showed a 60 percent proximal obtuse marginal one lesion and a 
50 percent first diagonal lesion.  The left main artery 
showed 20 to 25 percent proximal lesion.  The veteran did 
very well on a Thallium exercise stress test and reached 
target rate with no chest pains and no electrocardiogram 
changes.  Left ventricular ejection diastolic pressure was 32 
mm, and his blood pressure was 122/80.  The diagnoses 
included insignificant CAD.  The veteran was reassured and 
advised to take his hypertensive medications.  

Additional VA outpatient records associated with the claims 
file in June 1997, showed that he was seen for various 
maladies, including occasional chest pains from 1996 to 1997, 
with no significant change in the clinical or diagnostic 
findings.  On VA examination in October 1997, the veteran's 
blood pressure was 140/82, and his cardiovascular system was 
essentially normal.  The diagnoses included hypertension, 
controlled.  A comprehensive work-up for chest pains at a VA 
hospital in November 1997, was essentially normal and his 
blood pressure was 108/73.  The examiner opined that the 
veteran's chest pain was more likely caused by peptic ulcer 
disease.  

In September 1997, the RO assigned an increased rating to 30 
percent under the provisions of DC 7005 based on evidence of 
coronary artery disease with a history of substantiated 
anginal attack.  There was no history of acute coronary 
occlusion or thrombosis and no evidence of a diastolic blood 
pressure of more than 100.  The evidence showed that he had 
musculoskeletal and neuropathic problems which significantly 
limited his ability to ambulate.  However, there was no 
evidence that he was precluded from ordinary manual labor 
because of his heart disease.  The 30 percent evaluation 
assigned by the RO in September 1997 was consistent with the 
objective findings and the rating criteria for heart disease, 
and was appropriate.  

Similar benign findings were noted on VA examination in 
January 1998.  At that time, the veteran reported a history 
of chest pains and shortness of breath with exertion but not 
at rest.  He said that he did not walk much because of back 
and hip problems.  There was no history of cardiac bypass or 
valvular surgery, angioplasty, or arrhythmia.  An EKG was 
normal, and there was no evidence of cardiac arrhythmia, 
murmur, or congestive heart failure.  His blood pressure was 
150/90 sitting and 130/90 standing.  The diagnoses included 
history of angina and history of hypertension.  

When examined by VA in March 1998, the examiner indicated 
that the claims file was reviewed and he provided a detailed 
description of the veteran's medical history.  The veteran's 
complaints were not significantly different from the earlier 
reports.  His blood pressure was 102/60 lying down, and 
100/42 sitting.  There was no evidence of congestive heart 
failure, no hepatic enlargement, and no edema in the lower 
extremities.  The veteran walked with a cane due to right hip 
arthritis and could not perform an exercise stress test.  The 
examiner noted that a Dipyridamole-Thallium scan in November 
1997 showed no evidence of ischemia and normal profusion.  An 
electrocardiogram showed normal sinus rhythm with essentially 
normal electrocardiogram.  A chest x-ray study showed normal 
cardiac size without any evidence of active cardiopulmonary 
disease.  The examiner concluded that the veteran had 
definite evidence of atherosclerotic heart disease, but that 
it was not severe enough to produce exercise induced 
ischemia.  An addendum to the report in February 1999, 
estimated that the veteran had a workload capacity of four to 
six METs.  

Under the revised rating criteria effective from January 12, 
1998, a 60 percent evaluation is assigned with evidence of 
more than one episode of acute congestive heart failure in 
the past year; or workload greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness or syncope; or left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  A 30 percent rating 
is assigned with a workload greater than 5 METs but not 
greater than 7 METs with resulting associated symptoms.  
Although the examiner's findings did not show any evidence of 
congestive heart failure, his estimate of a workload of 4 to 
6 METs suggests a worsening of the veteran's symptoms as 
applied to the revised rating criteria.  Since the estimate 
of the degree of impairment encompasses the criteria for both 
a 60 and 30 percent evaluation, the Board finds that a higher 
evaluation should be assigned from the date of the VA 
examination, March 10, 1998.  The evidence does not show that 
the veteran satisfied any of the criteria, old or revised, 
for an evaluation in excess of 30 percent prior to March 10, 
1998.  

The evidence from March 1998 to February 2004, included 
primarily VA outpatient records showing treatment on numerous 
occasions for various maladies with only a few records 
pertaining to treatment for the veteran's heart disease.  
Several EKG reports during that time showed some minor 
abnormalities, including premature ventricular contractions 
and nonspecific T waves, but were otherwise reported to be 
normal evaluations.  There was no evidence of congestive 
heart failure or acute illness from coronary occlusion or 
thrombosis, a workload of 3 METs or less; or left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  Thus, an evaluation in excess of 60 percent under 
either the old or the revised criteria prior to February 
2004, is not warranted.  

As to evaluating the veteran's heart disease under the rating 
criteria for hypertension, the medical evidence of record 
indicates that multiple blood pressure readings from 1995 to 
February 2004, do not show diastolic readings which are 
predominately 120 or more.  On the contrary, the majority of 
the veteran's diastolic readings were below 100.  Therefore, 
an evaluation in excess of 30 percent under the rating 
criteria for hypertension is not warranted at any time during 
the pendency of the appeal.  

In light of the discussion above, the Board finds that the 
disability picture as presented with respect to the veteran's 
coronary artery disease more nearly approximated the criteria 
for a 30 percent evaluation from March 29, 1996, and a 60 
percent evaluation from March 10, 1998 to February 1, 2004.  


ORDER

An evaluation in excess of 30 percent for coronary artery 
disease prior to March 10, 1998, is denied.  

An increased evaluation of 60 percent for coronary artery 
disease from March 10, 1998 is granted, subject to VA laws 
and regulations concerning payment of monetary benefits.  




		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


